application of the law to those facts de novo.   Lader v. Warden, 121 Nev.
                 682, 686, 120 P.3d 1164, 1166 (2005).
                             First, appellant argues that his trial counsel were ineffective
                 for conceding appellant's guilt to three of the charged crimes, for failing to
                 properly explain a concession strategy to appellant, and for failing to
                 ensure that the district court properly canvassed appellant regarding the
                 concession strategy. Appellant also argues that a concession strategy was
                 not proper because it caused the trial court to sever appellant's case from
                 the codefendants, which appellant argues harmed his ability to assert that
                 the codefendants had greater responsibility for the crimes. Appellant fails
                 to demonstrate either deficiency or prejudice for this claim. Counsel
                 informed the trial court that they had discussed the concession strategy
                 with appellant, that he agreed to it, and that they believed it was the best
                 course given the substantial amount of evidence against appellant for
                 those charges. The trial court canvassed appellant regarding this strategy
                 and appellant stated that he had discussed it with counsel and he agreed
                 with the concession strategy. Tactical decisions such as this one "are
                 virtually unchallengeable absent extraordinary circumstances," Ford v.
                 State, 105 Nev. 850, 853, 784 P.2d 951, 953 (1989), which appellant does
                 not demonstrate. See Armenta-Carpio v. State, 129 Nev. „ 306 P.3d
                 395, 398 (2013) (stating "[a] concession of guilt is simply a trial strategy—
                 no different than any other strategy the defense might employ at trial").
                 There was overwhelming evidence of appellant's guilt produced at trial,
                 given that appellant was discovered shortly after the 911 call wearing the
                 victim's jacket and in possession of the victim's property, the victim
                 identified appellant and specifically recalled appellant's tattoos,
                 appellant's DNA was recovered from the crime scene, and appellant was

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    e
                 recorded attempting to conduct transactions at ATMs using the victim's
                 debit card. As there was overwhelming evidence of appellant's guilt for all
                 of the crimes charged, appellant fails to demonstrate a reasonable
                 probability of a different outcome at trial had counsel not pursued a
                 concession strategy, explained the strategy further to appellant, or
                 requested that the district court provide further explanation to appellant.
                 Therefore, the district court did not err in denying this claim.
                             Second, appellant argues that counsel were ineffective for
                 failing to move for a mistrial right after the trial court granted the
                 codefendants' motion for severance. Counsel moved for a mistrial based
                 upon the severance issue, but did so at a later point in the trial. Appellant
                 argues that the delay in moving for a mistrial was improper. Appellant
                 fails to demonstrate either deficiency or prejudice for this claim. This
                 court concluded on direct appeal that appellant was not entitled to a
                 mistrial based upon the severance of the codefendants' cases, Flores v.
                 State, Docket No. 56940 (Order of Affirmance, September 14, 2011), and
                 appellant fails to demonstrate a reasonable probability of a different
                 outcome had counsel moved for a mistrial earlier in the trial. Therefore,
                 the district court did not err in denying this claim.
                             Third, appellant argues that counsel were ineffective for
                 improperly conceding that appellant was criminally liable for use of a
                 firearm and a knife because counsel informed the jury in the opening
                 statement that appellant's codefendants had used a firearm and a knife.
                 Appellant fails to demonstrate either deficiency or prejudice for this claim.
                 Counsel did not concede that appellant was criminally liable for the use of
                 those two weapons. Counsel's statements, when placed in context,
                 suggested to the jury that while the evidence would establish that the

SUPREME COURT
      OF
    NEVADA
                                                        3
(0) 1947A cep>
                codefendants used those weapons, the State would not produce evidence
                proving that appellant knew of the use of those weapons. Counsel then
                argued in closing that the State had failed to meet its burden to
                demonstrate that appellant knew that the codefendants used weapons in
                the course of the crimes. Appellant fails to demonstrate a reasonable
                probability of a different outcome had counsel made different statements
                or arguments with respect to the use of these weapons because there was
                overwhelming evidence of guilt produced at trial that appellant knew of
                the use of these weapons and that he possessed these weapons during the
                course of the crimes. Therefore, the district court did not err in denying
                this claim.
                              Fourth, appellant argues that the cumulative effect of
                ineffective assistance of counsel warrants vacating his judgment of
                conviction. Because appellant's ineffective-assistance claims lack merit,
                he fails to demonstrate any cumulative error. Therefore, the district court
                did not err in denying this claim. 1
                              Fifth, appellant argues that his counsel were ineffective for
                failing to investigate mitigation evidence and then present such evidence
                at the sentencing hearing. This claim was not raised in the petition before
                the district court. Appellant only mentioned this issue in the procedural
                history portion of his supplemental petition by saying that no mitigation
                evidence was presented at the sentencing hearing. Appellant did not


                      1 TheState argues that this court should not consider this claim
                because it was not raised before the district court. However, a review of
                appellant's petition and supplement reveal that this claim was raised
                below.



SUPREME COURT
        OF
     NEVADA
                                                       4
(0) [947A
                     claim that counsel was ineffective regarding this issue and did not discuss
                     any mitigation evidence that reasonably diligent counsel could have
                     obtained. Therefore, we decline to consider this claim in the first instance
                     on appeal. See Davis v. State, 107 Nev. 600, 606, 817 P.2d 1169, 1173
                     (1991), overruled on other grounds by Means v. State, 120 Nev. 1001, 1012-
                     13, 103 P.3d 25, 33 (2004).
                                 Finally, appellant argues that the district court's order is not
                     entitled to deference because it did not sufficiently address all of
                     appellant's claims and did not make proper findings of fact. Appellant
                     argues that because the district court's order is insufficient, this court
                     should review his claims under a de novo standard. As discussed
                     previously, this court gives deference to the district court's factual findings
                     regarding ineffective assistance of counsel but reviews the district court's
                     application of the law to those facts de novo. Lader, 121 Nev. at 686, 120
                     P.3d at 1166. In reviewing appellant's claims of ineffective assistance of
                     counsel under that standard, we conclude that appellant fails to
                     demonstrate that any of his claims are meritorious. Moreover, the district
                     court's order is sufficient to permit this court to fully review appellant's
                     claims. Therefore, appellant is not entitled to relief regarding his
                     argument that the district court's order is not entitled to deference.
                                  Having concluded that appellant is not entitled to relief, we
                                  ORDER the judgment of the district court AFFIRMED.




                                              Pickering


                                                      J.
                      4:24")taraggra7
                     Parraguirre
SUPREME COURT
        OF
     NEVADA
                                                            5
(0) 1947A    4)43*
                  cc: Hon. Linda Marie Bell, District Judge
                       Langford McLetchie LLC
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    6
(0) 1947A    ep